%2.|43S-D|

Janelle M. Haverkamp
District Judge                                                                          Court Reporter — .
(940) 668-5401


                                                                                 aSTCUa-SUSAHHOBHK
                                    235TH JUDICIAL DISTRICT
Jan Brazelton                        COOKE COUNTY, TEXAS                                          tirop
Court Coordinator                           101 South Dixon                                      Bailiff
(940) 668-5401                          Cooke County Courthouse                          (940) 668-5453
                                        Gainesville, Texas 76240


                                          May 19, 2015


Abel Acosta
Court of Criminal Appeals
P. O. Box 12308, Capitol Station
Austin, Texas 78711


          Re:       Deleon, Felix
                    Trial Court Case Number-CR09-101A
                    CCA Case Number- WR-82, 435-01

Dear Mr. Acosta:

      I have been unable to complete my findings of fact and conclusions of law in the
above referenced case. I am scheduled for surgery this week and will be out of the office
for 4 to 6 weeks.

          I respectfully request an extension of time until July 15, 2015 to resolve the fact
issues and file my findings of fact and conclusions of law.



                                                                   Sincerely,



                                                                      ge Janelle W. Haverkamp
                                                                    35 District Judge

                                                                                RECEIVED IN
                                                                           COURT OF CRIMINAL APPEALS
                                                                                 MAY 22 2015